Citation Nr: 0502891	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-21 952A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of right knee medial meniscus tear, 
for the period from April 16, 1999, to May 7, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right knee medial meniscus tear, 
for the period from May 8, 2001.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1979 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  At that time, the RO denied a rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability and denied his claim for service 
connection for left knee and low back disorders as secondary 
to the right knee disability.  The veteran filed a timely 
notice of disagreement (NOD) as to the RO's action and, 
subsequently, in a June 2003 rating action, the RO granted a 
20 percent evaluation for the right knee disability, 
effective from May 8, 2001, and also granted service 
connection and compensable disability evaluations for the 
left knee and low back disabilities.  The RO's action 
constituted a full grant of the benefits sought as to the 
veteran's claim for service connection for left knee and low 
back disorders.  Therefore, the Board will confine its 
consideration to the issues as set forth on the first page of 
the present decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  For the period from April 16, 1999, to May 7, 1999, the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected postoperative right knee disability was manifested 
by more than slight restriction of flexion, a balanced gait, 
and good lateral knee stability; he had subjective complaints 
of daily pain and swelling without a need to use a brace or 
cane to ambulate.


2.  For the period from May 8, 2001, the competent and 
probative medical evidence of record reflects that the 
veteran's service-connected postoperative right knee 
disability is manifested by some instability with crepitus on 
motion, some restriction of flexion, intact collateral 
ligaments, and a cautious gait.  He has subjective complaints 
of daily pain with a need to use a cane and wear a metal knee 
brace to ambulate, without clinical evidence of redness, 
tenderness, or swelling.  

3.  The postoperative scars of the right knee are not shown 
to be symptomatic.

4.  X- ray evidence documents right knee advanced arthritis, 
which is shown to be productive of painful motion. 


CONCLUSIONS OF LAW

1.  For the period from April 16, 1999, to May 7, 2001, the 
schedular criteria for a rating in excess of 10 percent are 
not met for the service-connected postoperative residuals of 
right knee medial meniscus tear.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.20, 4.71a, Diagnostic Code 5299-5257 (2004).

2.  For the period from May 8, 2001, the schedular criteria 
for rating in excess of 20 percent for the service-connected 
postoperative residuals of right knee medial meniscus tear 
are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.71a, 
Diagnostic Code 5299-5257 (2004).

3.  The criteria for an additional, separate, 10 percent 
evaluation for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a September 1980 rating decision, the RO granted service 
connection for the residuals of a right knee postoperative 
medial meniscus tear, and evaluated the condition as 10 
percent disabling under Diagnostic Code 5295 (evidently 
intended to be Diagnostic Code 5959).  

VA outpatient records, dated from February to August 1999, 
reflect the veteran's treatment for bilateral leg swelling.  
In February, he complained of knee pain.  When seen in April 
1999, he complained of increased right knee pain, and 
examination revealed right knee mild diffuse patellar 
swelling and tenderness, with negative Lachman and McMurray 
signs.  Diagnostic impressions included gouty arthritis

On April 16, 1999, the RO received the veteran's current 
claim for an increased rating for his service-connected right 
knee disability.  Pertinent VA medical records and 
examination reports, dated from 1999 to 2004, are associated 
with the claims file.  

On May 8, 2001, the veteran, who was 38 years old, underwent 
VA orthopedic examination.  According to the examination 
report, the examiner thoroughly reviewed the veteran's 
medical records.  The veteran described his history of right 
knee injury in service and surgical removal of the meniscus 
in July 1980, after which his knee never felt totally well, 
kept going out, and swelled.  VA physicians used conservative 
treatment that included pain medications and physical 
therapy.  Currently, the veteran said his right knee was very 
painful and he was unable to bend it, stand for a long time, 
or climb ladders.  He was a construction worker and a plumber 
for the past 10 years, but was unable to find another job 
because of his knee condition.  He said he was last seen in 
the VA outpatient clinic approximately two months before and 
was told he had such advanced arthritis that he was a 
candidate for total knee replacement, but was too young for 
the procedure.


On examination, the veteran stood up straight and walked 
without any limping.  He got up and down from the examination 
table without discomfort, and did not show any discomfort of 
pain in his knee.  The veteran's right knee was somewhat 
enlarged but not swollen.  The VA examiner speculated that 
the enlargement was probably from some arthritis spurs.  
There was no particular right knee tenderness, and the medial 
and collateral ligaments were intact.  The anterior cruciate 
was somewhat loose, but the same was true in the left knee, 
and the examiner thought that was normal for the veteran.  
There was a well-healed, non-tender incision scar on the 
medial side of the right knee.  Range of motion of the right 
knee was from 0 to 130 degrees, and it was noted that it 
might lack about 5 to 10 degrees from full flexion.  
Lachman's sign was slightly positive, but normal for the 
veteran.  The patella had crepitus in it, but was non-tender, 
and there was normal alignment.  Upon review of the veteran's 
medical records and clinical examination findings, the VA 
examiner concluded that the veteran probably had arthritic 
changes in both knees that required X-rays to determine the 
degree. The VA examiner also said that it is at least as 
likely as not that the pain from repeated use could 
significantly limit functional ability of the right knee.  
Weakened movements, excess fatigability, and incoordination 
could be results of this pain resulting in a typical 10 to 15 
percent diminishment of excursion, strength, speed, 
coordination, or endurance.  The VA examiner qualified the 
accuracy of his DeLuca evaluation, as it was done without the 
benefit of the veteran's X-rays and knowledge of the exact 
degree of the veteran's arthritis in his knee. 

VA outpatient records, dated from March to July 2002, 
indicate that, when seen in March 2002, it was noted that the 
veteran's knees were injected, evidently for bilateral 
arthritis.

A March 2002 written statement from the veteran's employer 
indicates that the veteran worked as a journeyman plumber and 
that the veteran's service-connected disability affected his 
work.  The veteran missed work due to medical appointments 
and an inability to complete journeyman plumber tasks.  This 
affected the business' future new construction contracts, and 
there was a question as to whether the veteran was able to 
continue that type of physical work due to his service-
connected disability.

An April 2002 VA outpatient record indicates that the veteran 
underwent right knee surgery in June 2001 and left knee 
surgery in January 2002.  It was noted that he was a 
candidate for bilateral knee replacement, but was considered 
too young.

In July 2002, a VA outpatient record indicates that the 
veteran was seen with complaints that included knee pain, and 
that he was unable to work because of his pain.  X-rays 
showed an "almost bone on bone" condition at that time.  
The clinical impression was advanced arthritis, and the VA 
physician noted that it was unlikely that the veteran would 
be able to continue employment as a construction worker.

In March 2003, the veteran underwent VA neurological and 
orthopedic examinations.  According to the neurological 
examination report, he complained of bilateral knee and low 
back pain.  The veteran reported his history of right knee 
injury in service and subsequent surgery in 1980.  He 
continued to have right knee pain, and said the knee 
occasionally buckled or went out on him over the years.  He 
tended to favor the right knee, and said it never returned to 
normal.  Treatment included physical therapy and prescribed 
pain medication.  Recently, the veteran's right knee had been 
reevaluated and he underwent orthoscopic surgery in 2002, 
when the right knee was "cleaned out".  He was told he had 
lots of arthritic changes and that it was basically "bone on 
bone".  It was noted that the veteran was felt not to be a 
candidate for total knee replacement because of his age, but 
he believed he would probably need it.  In 1990, he had 
twisted his left knee when he stepped off a curb and his 
right knee buckled and, ultimately, required left knee 
surgery.  

On examination, the veteran was noted to be 76 inches tall, 
and weighed 296 pounds.  The straight-leg-raising test 
produced difficulty in the right leg more than the left leg, 
with no radiating signs provoked by the maneuver.  There was 
decreased range of motion of the knees of 0 to 140 degrees, 
bilaterally, with some evidence of crepitus.  Both knees were 
enlarged in appearance and showed old healed surgical scars.  
The medial aspect of the knees was very tender to palpation, 
and the knee joint appeared somewhat unstable.  There was 
normal sensation to light touch.  He walked with a cautious 
gait, and tended to walk slightly more on his heels than on 
his toes.  He had difficulty walking in tandem and did not 
require use of an assistive device to ambulate.  

The March 2003 VA orthopedic examination report indicates 
that the examiner reviewed the veteran's medical records, and 
reflects the veteran's complaints of right knee pain and 
orthopedic surgery in 2002 when additional debris and bone 
chip were removed.  He was advised that he would likely 
require right knee replacement.  In June 2002, he underwent 
left knee arthroscopic surgery.  On examination, it was noted 
that the veteran did not appear to be in acute distress or 
pain.  He walked with the use of a cane and had difficulty 
walking on his heels and toes, although he was able to walk 
somewhat on his toes.  He walked with a very careful gait.  
Straight leg raising produced pain, especially on the right 
leg, but there was normal range of motion, without radiating 
signs.  Range of motion of the knees was within normal 
limits.  The veteran's knees showed evidence of prior 
surgery, with well-healed surgical scars.  Both knees in the 
medial aspect produced pain to palpation.  There was no 
swelling or erythema but there was prominent crepitus.  The 
joints themselves appeared somewhat unstable.  The joints 
were enlarged and showed evidence of arthritis.  Motor 
strength was within normal limits.  There was normal 
sensation to pinprick and light touch in the lower 
extremities.  The pertinent clinical impression was right 
knee severe degenerative arthritic changes, status post right 
medial meniscus removal, status post arthroscopic surgery.  

VA outpatient records, dated from April to October 2003, 
indicate that, when seen in April, the veteran reported hip 
and knee pain and used a cane for stability when walking.  
The assessment included arthralgias/chronic knee pain.  A May 
2003 report of X-rays of the veteran's right and left knees 
showed mild to moderate degenerative changes, greater on the 
right side.

A June 2003 VA record entry indicates that the veteran 
telephoned the outpatient clinic, complained of knee pain, 
and indicated that he struck his right knee the previous 
week.  He told a nurse that a private physician prescribed 
pain medication.  He had constant pain and was unable to 
sleep due to right knee pain.  The veteran said that he was 
unable to bear weight and that, before the pain worsened, he 
was able to bear a bit of weight, but was currently unable to 
bear weight due to pain, and used crutches.  His knee was 
swollen, non-red and non-hot to touch and he denied numbness 
and tingling.  

As noted above, in the June 2003 rating action, the RO, in 
pertinent part, awarded a 20 percent evaluation for the 
service-connected right knee disability, under Diagnostic 
Code 5299-5257, effective from May 8, 2001. 

An August 2003 VA outpatient record indicates that the 
veteran was seen in the clinic with complaints of increased 
knee, hip, and low back pain.  It was noted that he was 
recently evaluated in the orthopedic clinic regarding his 
knees and advised to return in one year, but now requested an 
orthopedic evaluation for knee replacements.  He had work 
difficulties and weight gain.  When seen in the orthopedic 
clinic at the end of the month, it was noted that the veteran 
had fairly significantly advanced arthritis in both knees and 
was recently terminated from his construction job because of 
knee problems.  The clinical impression was advanced 
arthritis in both knees in relatively young patient.  It was 
noted that the veteran had severe disease in his knees and 
could be expected to have considerable problems with any 
occupation that required him to be on his legs to any 
substantial degree.  The VA physician recommended that the 
veteran be retrained for sedentary work, and he was to be 
kept temporarily disabled from his usual customary work for 
the next nine months.

In an August 2003 written statement, the veteran's employer 
said the veteran's disabilities affected his work such that 
he was unable to carry out his duties.  The veteran missed 
work due to medical appointments and pain, and he would have 
to be terminated because of his inability to perform his 
duties due to his service-connected disabilities.

In an August 2003 written statement, the veteran requested 
additional time to pursue his appeal, as he believed his 
right knee required surgery.


An October 2003 VA outpatient record indicates that the 
veteran was seen in the rheumatology clinic with 
osteoarthritis of both knees.  He complained of knee and hip 
pain with activity.  It was noted that the veteran was laid 
off his construction job in August, and now spent time at 
home.  Decreased stress on his joints decreased his pain, but 
the veteran felt unable to use an exercise bicycle due to 
poor range of motion of his knees and pain.  On examination, 
there was normal muscle strength (5/5), tenderness in the 
region of the knees, and no knee inflammation, erythema, or 
swelling.  The clinical assessment was osteoarthritis of both 
knees, treated with prescribed medication and injections to 
both knees.  There was consultation with the prosthetics 
department regarding a right knee brace for varus stress.

In December 2003, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner said that veteran's medical records were unavailable 
for review, and that reports in the chart from the veteran's 
VA outpatient department visits were reviewed.  The veteran's 
history of right knee disability was recounted, as noted 
above.  It was also noted he was also followed in the VA 
rheumatology clinic and treated for traumatic arthrosis of 
the knee, and gout.  His knees were occasionally injected 
with a cortisone-like compound.  Approximately two months ago 
a right knee brace was ordered and he was advised to hold off 
undergoing a total knee replacement.  He used a cane as well 
as the brace.  Post-service, the veteran worked as a plumber 
on recycled air conditioners; he was fired in August as he 
was unable to crawl, stoop, bend, etc.  He had difficulty 
when he walked up and down hills, and lived in the country in 
the foothills of the mountains where this was frequently 
required.  He did not take part in any physical therapy 
programs.  The veteran said that his left knee buckled three 
to four times a day and was much worse than the right knee.  
Each buckled without his wearing a brace.  He used a cane, 
even at home and took Motrin and Tylenol, 500 milligrams, for 
pain.  

On examination, it was noted that on coming into the 
examination room, the veteran was observed to walk with a 
cane in the right hand and leaned on it when his weight was 
on the left foot.  He was unable to walk on his toes or 
heels.  His brace was a metal brace with a complex-type hinge 
that prevented the knee from going into varus position.  
Right knee range of motion was from 0 to 90 degrees, flexion.  
There was a nontender scar on the anterior medial aspect of 
the right knee, with no tissue defects beneath it.  The knees 
also had two or three small scars used as portals for the 
arthroscopy surgery performed on them.  Collateral ligaments 
were intact on the right knee.  There was neither a positive 
drawer sign nor Lachman sign on the right knee, with no 
tenderness on the right knee.  There was a slight amount of 
free fluid noted on the right.  Tenderness was absent on the 
right.  Patellar grinding was evidently moderate on the right 
knee when forceful pressure was exerted downward against the 
patella during flexing and extension.

Furthermore, the VA examiner noted that reports of the 
veteran's visits to the VA outpatient rheumatology clinic 
showed he was treated for gout and osteoarthritis of the 
knees.  He was also seen in the orthopedic clinic in August 
2003 and noted to have severe advanced arthritis of both 
knees.  X-ray reports showed a severe osteoarthritis of both 
knees, more severe on the right side.  The VA examiner said 
he reviewed the veteran's knee X-rays as viewed in the 
computer, and agreed with the report from the X-ray 
department.  As to the veteran's functional abilities, the VA 
examiner observed that the veteran weighed over 300 pounds 
and had gout, with severe arthritis in the knees.  Severe 
arthrosis of both knees was noted.  The VA examiner said that 
the veteran had a severe arthritis of each knee that will be 
permanent, although weight loss and total knee replacements 
may render him more comfortable.  The VA examiner said the 
veteran did not qualify to do work requiring stooping, 
bending, crawling, walking on rough ground, lifting, running, 
or jumping.

An April 2004 VA outpatient orthopedic clinic record 
indicates that the veteran had advanced traumatic arthritis 
of both knees.  X-rays showed advanced arthritis, bone on 
bone on both sides.  The clinical impression was that there 
was enough change at this point that even at his age there 
was some indication for proceeding with a total knee 
replacement.  The veteran had sufficient changes of arthritis 
in the right and left knees to seriously hinder, if not make 
it impossible to do, any occupation that required any 
substantial walking or standing.  The clinical plan was that 
despite the changes the veteran wanted to continue non-
surgical treatment.


II. Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2001 and March 2004, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 2003 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the June 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

The Board recognizes the concern raised by the veteran in 
March 2004, regarding the adequacy of his most recent VA 
examination.  The Board would note that an ideal medical 
evaluation provides a history of the veteran's injuries, a 
recitation of the complaints, and objective clinical findings 
sufficient to evaluate the veteran according to the approved 
schedular criteria for rating a disability.  In this regard, 
the Board finds that the December 2003 VA examination 
afforded to the veteran contains these elements, and includes 
range-of-motion studies for his service-connected right knee 
disability and is adequate for consideration in this appeal.  
Furthermore, the examiner noted his review of pertinent 
outpatient VA medical records.  The Board is satisfied that 
all necessary development has been completed.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes. 
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2004).




The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the Rating Schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
DC 5260 or DC 5261, separate evaluations might be assigned 
for arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. at 202 held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2004).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran contends that he is entitled to a rating in 
excess of 10 percent from April 16, 1999, to May 7, 2001, and 
in excess of 20 percent thereafter for his service-connected 
right knee disability because he has severe pain, limited 
motion, and stiffness with great difficulty walking.  Upon 
careful review of the pertinent record, the Board finds that 
the criteria for an increased rating for either of the 
periods in question for the right knee disability are not 
met. 

The veteran's service-connected right knee residuals of post-
operative medial meniscus tear was evaluated as 10 percent 
disabling prior to May 8, 2001, and as 20 percent disabling 
thereafter, under Diagnostic Code (DC) 5299-5257.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the

anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The hyphenated diagnostic code 
in this case indicates that the veteran's right knee 
disability has been rated analogous to knee impairment with 
subluxation.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion. 38 C.F.R. § 
4.71a, DC 5003.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004).


1.  Rating above 10 percent for right knee from
April 16, 1999, to May 7, 2001

A review of the competent medical evidence pertinent to the 
veteran's claim for the period in question reveals that, 
prior to May 8, 2001, the record reflects only the veteran's 
complaints of increased knee pain in February and April 1999.  
When seen in the VA outpatient clinic in April 1999, the 
veteran complained of increased right knee pain, and 
examination revealed right knee mild diffuse patellar 
swelling and tenderness with negative Lachman's and 
McMurray's signs.  Gouty arthritis was diagnosed.  The VA 
outpatient records do not reflect that the veteran required 
an ambulating device or a knee brace, nor was arthritis 
diagnosed by X-ray during this time.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology, other than the 
postoperative right knee medial meniscus tear.  Moreover, 
that disorder has not been shown to hinder the veteran's 
range of motion or ability to perform such tasks as walking 
or standing more than slightly.  Thus, the veteran's 
complaints of pain and instability can justify no more than a 
rating of 10 percent for knee disability.  38 C.F.R. § 4.71a, 
DC 5259.  Such a finding corresponds to no more than slight 
impairment under DC 5257, the diagnostic code for other 
impairment of the knee.

Thus, the competent and objective medical evidence 
preponderates against a finding that a rating in excess of 10 
percent from April 16, 1999, to May 7, 2001, is warranted for 
the service-connected right knee disability.  See 38 U.S.C.A. 
§ 5107 (old and new version).

2.  Rating above 20 percent for right knee
from May 8, 2001

In this case, the medical evidence indicates that the veteran 
does not suffer from severe instability or subluxation of the 
right knee.  The May 2001 VA examiner reported the veteran's 
complaints of frequent right knee pain, swelling, and 
occasionally feeling of giving out.  Although he reported 
periodic buckling, examination findings reflected the veteran 
stood straight and walked without a limp, and did not show 
any discomfort or pain in his knee when he got up and down 
from the examination table.  The veteran's right knee was 
somewhat enlarged but not swollen.  There was no particular 
right knee tenderness, and the medial and collateral 
ligaments were intact.  Range of motion of the right knee was 
from 0 to 130 degrees, with slightly positive Lachman's sign, 
which was considered normal for the veteran.  The patella had 
crepitus in it, but was non-tender, and there was normal 
alignment.  The examiner thought there were arthritic changes 
in the knee, but required X-rays to determine the degree.  In 
the VA examiner's opinion, pain from repeated use could 
significantly limit functional ability of the right knee.  
The examiner said weakened movements, excess fatigability and 
incoordination, could be results of this pain and result in a 
typical 10 to 15 percent diminishment of excursion, strength, 
speed, coordination, or endurance.  Without X-rays, however, 
the VA examiner said he was unsure or the accuracy of this 
assessment.

An April 2002 VA outpatient record indicates the veteran 
underwent right knee surgery in June 2001 and left knee 
surgery in January 2002, and was a candidate for bilateral 
knee replacement, but was considered too young.

In July 2002, VA X-rays showed "almost bone-on-bone" 
advanced arthritis.  At that time, it was thought he could no 
longer work as a construction worker.  The March 2003 VA 
neurologic examination report reflects that the veteran was 
76 inches tall and weighed nearly 300 pounds.  There was 
decreased range of motion, with some crepitus and both knees 
were enlarged in appearance with old healed surgical scars.  
The medial aspect of the knees was very tender to palpation 
and the knee joint appeared somewhat unstable.  Sensory 
examination was essentially normal.  At that time, the 
veteran walked with a cautious gait and tended to walk 
slightly more on his heels than his toes but did not require 
an assistive device to ambulate.  The March 2003 VA 
orthopedic examination report notes normal range of motion 
and that the veteran walked with use of a cane with a careful 
gait.  There was pain on palpation of the medial aspect of 
the right knee but no swelling or erythema, but there was 
prominent crepitus.  The joints appeared somewhat unstable 
and showed evidence of arthritis.  Motor strength was normal.  
Severe right knee degenerative changes were diagnosed.

The August 2003 VA outpatient record indicates the veteran 
had advanced bilateral knee arthritis in a relatively young 
patient and would have considerable problems with any 
occupation that required him to be on his legs to any 
substantial degree.  It was advised that to be retrained for 
sedentary work.  In October 2003, it was noted that a right 
knee brace for vargus stress was advised.

When examined by VA in December 2003, the veteran described 
daily knee pain and swelling and buckling and he needed to 
walk with a cane, although he did little walking and had 
decreased his activity.  He had worn a knee brace for the 
last two months and was advised to hold off undergoing total 
knee replacement.  The VA examiner reported the veteran 
walked with a cane in the right hand and leaned on it when 
his weight was on the left foot.  The veteran said his left 
knee buckled much worse than his right knee.  He was unable 
to walk on the toes or heels.  Range of motion was flexion 
from 0 to 90 degrees, and collateral ligaments were intact.  
The drawer and Lachman signs were negative with no right knee 
tenderness.  There was moderate patellar grinding in the 
right knee when forceful pressure was exerted downward 
against the patella during flexing and extension.  There was 
no report of effusion, muscular atrophy or knee deformity.  
The examiner noted that X-rays showed a severe osteoarthritis 
in the right knee.  Further, as to the veteran's functional 
abilities, it was noted that he weighed over 300 pounds and 
there was gout with severe arthritis and severe knee 
arthrosis.  In April 2004, the VA outpatient orthopedic 
record indicates advanced traumatic arthritis of both knees 
with indication for total knee replacement, but the veteran 
wanted to continue non-surgical treatment. 

The medical evidence indicates that the veteran's collateral 
ligaments of the right knee were intact, and range of motion 
of his right knee precludes consideration of a higher rating 
under the diagnostic codes governing ankylosis and limitation 
of flexion and extension; that is, his right knee is not 
ankylosed, the flexion in each knee is not limited to 30 
degrees, and his extension in each knee is not limited to 
15 degrees.  See Diagnostic Codes 5256, 5257, 5260, 5261.  
There is also no




evidence of malunion of the tibia and fibula in the right 
knee to satisfy the criteria for DC 5262.  Accordingly, given 
the evidence of record, an increased evaluation is not 
warranted under these provisions.

3.  Separate rating for arthritis

However, the Board's analysis does not end here.  The 
veteran's right knee symptomatology also includes X-ray 
evidence of arthritis, and clinical evidence of some 
limitation of motion.  A claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, based upon additional disability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  In Hicks v. Brown, 
8 Vet. App. 417 (1995), the court noted that DC 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.

Here, the reported motion of the right knee in flexion has 
been from 0 to 90 degrees, on recent VA examination.  As 
noted, normal range of flexion of the knee is to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Thus, the veteran has some 
limitation of motion of the right knee.  The limitation of 
flexion, however, is not compensable.  38 C.F.R. § 4.71a, DC 
5260.  Also, there is no indication of limitation of 
extension, so as to render it compensable on that basis, 
under DC 5261.  Accordingly, under Diagnostic Code 5003, the 
arthritis and limitation of motion of the right knee warrant 
a separate 10 percent rating, but no higher, since the time 
the veteran filed his claim in April 1999.




4.  Other considerations

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scars of the right knee are 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002), effective prior to July 
31, 2002; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004), 
effective July 31, 2002.  The scars observed on VA 
examinations in May 2001 and March and December 2003 were 
found to be well healed and non-tender, with no indication of 
adherence.  Accordingly, a separate compensable rating under 
the holding in Esteban v. Brown, 6 Vet. App. at 259, is not 
warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Although statements 
from the veteran's recent employer are to the effect that the 
veteran's service-connected disabilities precluded his 
ability to continue working, and medical records indicate the 
veteran was advised to avoid work that involved extensive 
standing or walking, the medical evidence also reflects that 
the veteran could perform sedentary work.

Furthermore, the evidence reflects that the veteran is 
disabled by other disabilities, including left knee and back 
disabilities and gout, and there was been no evidence 
submitted to show that the right knee disability, alone, has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  To the extent that all 
the veteran's service-connected disabilities affect his 
ability to work, his claim for a TDIU is under appeal, as 
noted below.  In the absence of such factors, the Board is 
not required to further discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

For the period from April 16, 1999, to May 7, 2001, a rating 
in excess of 10 percent is denied for right knee 
postoperative residuals of medial meniscus tear.

For the period from May 8, 2001, a rating in excess of 20 
percent is denied for right knee postoperative medial 
meniscus tear.

A separate 10 percent disability rating is granted for 
arthritis of the right knee, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Board notes that, in a March 2004 rating decision, the RO 
denied the veteran's claim for a TDIU.  Thereafter, in a May 
2004 written statement, the veteran submitted additional 
medical evidence regarding his service-connected knee 
disabilities and stated that "[t]he doctor has offered an 
opinion that my disability hinder if not impossible to do any 
occupation that require any [substantial walking] standing 
etc." and said "I believe that should be enough evidence 
that I am unemployable."

The Board construes the veteran's May 2004 statement as a 
timely NOD as to the issue of entitlement to a TDIU.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issue of entitlement to a TDIU.  
Then, if, and only if, the veteran completes his 
appeal by filing a timely substantive appeal as 
to this issue, should that claim should be 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


